                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

SAMANTHA MITCHELL,                              )
                                                )
                   Plaintiff,                   )
                                                )
v.                                              ) Case No. CIV-18-437-R
                                                )
NANCY A. BERRYHILL,                             )
Acting Commissioner of the Social Security      )
Administration,                                 )
                                                )
                   Defendant.                   )


                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell, entered November 14, 2018. Doc. 23. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of Judge Purcell is

ADOPTED in its entirety and the decision of the Commissioner is AFFIRMED.

      IT IS SO ORDERED this 7th day of December 2018.
